inquiry must be shown.       Strickland, 466 U.S. at 697. To warrant an
                evidentiary hearing, a petitioner must raise claims supported by specific
                factual allegations that, if true and not repelled by the record, would
                entitle him to relief. Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222,
                225 (1984).
                              First, appellant argues that counsel was ineffective for failing
                to request a competency evaluation. Appellant has failed to demonstrate
                deficiency or prejudice. Appellant points largely to physical limitations
                that he had, including being paraplegic and having undergone a procedure
                that impaired his ability to speak. Such limitations do not constitute
                specific facts that should have caused objectively reasonable counsel to
                doubt appellant's ability to understand the nature of the criminal charges
                against him or aid and assist counsel in his defense.       See Hernandez v.
                State, 124 Nev. 978, 992, 194 P.3d 1235, 1244 (2008), overruled on other
                grounds by Armenta-Carpio v. State, 129 Nev. , 306 P.3d 395 (2013).
                Appellant also points to his having amnesia regarding the events of the
                day of the murder, but this alone would not implicate appellant's
                competency. See French v. State, 95 Nev. 586, 588-89, 600 P.2d 218, 219-
                20 (1979). We therefore conclude that the district court did not err in
                denying this claim without an evidentiary hearing.
                              Second, appellant argues that counsel was ineffective for
                failing to adequately investigate appellant's case prior to advising him to
                enter a guilty plea. Specifically, appellant argues that counsel should
                have explored "potential scenarios or defenses" that would have
                exculpated him and perhaps inculpated the victim. Appellant has failed to
                demonstrate deficiency or prejudice. Appellant has not demonstrated that
                counsel was objectively unreasonable in failing to delve into the victim's

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                history of violence in order to inculpate her where the victim had defensive
                wounds but appellant did not and where he does not allege that anything
                in the victim's past would have caused him to reasonably believe that she
                "could kill or seriously harm him" so as to justify the murder. Culverson v.
                State, 106 Nev. 484, 487, 797 P.2d 238, 239 (1990). Moreover, as appellant
                claims that the victim had been violent with him, he knew of her alleged
                history of violence and thus fails to demonstrate a reasonable probability
                that, but for counsel's failure to investigate the victim's past violence, he
                would have insisted on going to trial. Appellant also fails to indicate what
                a more thorough investigation into his leap or fall from his balcony would
                have revealed such that he did not demonstrate prejudice.      See Molina v.
                State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). We therefore conclude
                that the district court did not err in denying this claim without an
                evidentiary hearing.
                            Third, appellant argues that counsel was ineffective for failing
                to ensure that the guilty plea was entered into knowingly, voluntarily, and
                with an understanding of the consequences of the plea. Appellant has
                failed to demonstrate deficiency or prejudice. Appellant acknowledged in
                his guilty plea agreement and during his plea colloquy that he was
                entering his plea voluntarily and without duress and that he understood
                the elements of the charges and the sentencing ranges he would face. See
                State v. Freese, 116 Nev. 1097, 1104, 13 P.3d 442, 447 (2000) (holding that
                we apply a totality-of-the-circumstances test in reviewing the validity of a
                guilty plea). Further, appellant's claim that he was misinformed by the
                court as to his maximum potential sentence is belied by the record. We
                therefore conclude that the district court did not err in denying this claim
                without an evidentiary hearing.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            Fourth, appellant argues that counsel was ineffective for
                failing to object when the sentencing court failed to elaborate on each of
                the five sentencing factors set forth in NRS 193.165(1). Appellant has
                failed to demonstrate prejudice. Insofar as he is arguing that such an
                objection would have resulted in a more favorable standard of review on
                direct appeal, he fails to make any cogent argument to support such an
                assertion. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
                Further, this court held on appellant's direct appeal from his judgment of
                conviction that the record supported the sentence imposed, Farrey v. State,
                Docket No. 56903 (Order of Affirmance, November 18, 2011), that holding
                is the law of the case, Hall v. State, 91 Nev. 314, 315-16, 535 P.2d 797,
                798-99 (1975), and accordingly, appellant fails to demonstrate a
                reasonable probability of a different outcome had counsel insisted that the
                district court address each sentencing factor individually. We therefore
                conclude that the district court did not err in denying this claim without
                an evidentiary hearing.
                            Finally, appellant argues that counsel was ineffective for
                failing to present sufficient mitigating evidence at the sentencing hearing.
                Appellant has failed to demonstrate deficiency or prejudice. Appellant
                raises bare claims that counsel should have called additional witnesses
                where he fails to state what additional information those witnesses would
                have offered beyond what was already in the sentencing memorandum
                and its attachments. Further, the State had informed the district court of
                appellant's "miniscule" prior criminal history, which was confirmed by the
                presentence investigation report, and appellant's parents, through their
                mitigation letters to the court, suggested that perhaps the victim was the
                aggressor. Where appellant had twice been convicted of battering the

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 victim, he fails to state how stressing his lack of other significant criminal
                 history or that the victim could be to blame would have resulted in a
                 reasonable probability of a different outcome at sentencing. We therefore
                 conclude that the district court did not err in denying this claim without
                 an evidentiary hearing.
                             Having considered the foregoing arguments and concluding
                 that appellant's claims lack merit, we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Hardesty



                                                     Douglas 1  7#                    J.



                                                                                      J.
                                                     Cherry



                 cc: Hon. Kathleen E. Delaney, District Judge
                      Langford McLetchie LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e